department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date date legend c event d event e award f continent m dollars award amount n number p number q percentage r number x program y organization z organization dear you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request you will operate an educational grant program called x your goal is to inspire and challenge recipients to act on their passions and collaborate to address true community needs by offering development opportunities support and leadership resources x has been carried out in conjunction with y a public charity for the past n years due to your more active_participation in x you are requesting this advance approval to implement x you will select n of the top public high school juniors and educators from the student’s respective school and p students and one educator from z to attend c each year z is an organization that looks to develop and connect future leaders in f working together to address challenges and achieve social impact for its participation in x z will z will solicit oversee the student selection process and recommend up to ten finalists applications from its current first year class and vet top candidates from which you will make the final selection c is a yearly event on the campus of y and lasts for one week x will cover all expenses including airfare transportation lodging meals and fees to attend c the recipients will be on the campus of y attending the sessions of x during c the recipients will also be able to attend events and programs of interest to them when not attending their x sessions x consists of the following while at c daily private meeting with presenters or notable guests of c and facilitated by you and y outdoor excursions as an introduction to y’s environs and philosophy moderated text-based seminar with y’s moderator s daily workshops on y’s campus to facilitate planning of d and leadership development potential integration with other youth or educator-focused groups attending c after attending c each recipient will return home with inspiration tools and resources to begin their own community change projects recipients will work in a pair with one student to one educator and will create ideas that will respond to issues of relevance in their communities to support this effort there will be webinars facilitated by you and they can apply to you for e grant funds of m dollars for their schoo to design and implement their idea s e will be made to the recipient's school or to a public charity associated with the school for implementation e is a core component of x and your staff will be responsible for administering e and tracking the ideas you will also provide ongoing mentorship and advice on the development and implementation of their ideas after the ideas have been implemented by each school or affiliated non-profit you will obtain information about their ideas and the success of each program the school can apply for funding to continue the idea for three consecutive years to be eligible for x applicants must attend a school that meets the following criteria public high schoo including charter and magnet schools at least q of students are eligible for free reduced price meals at the student’s high school inn effort to provide the opportunity to a broader number of schools priority will be given to schools that have not had a recipient in the previous two years e in addition an applicant must meet the following criteria letter catalog number 58222y junior status during the academic year in which they are applying legal u s citizen permanent resident or have received daca status this does not apply to those selected from z as they are from f demonstration of leadership in one’s school and community have taken at least one of these tests psat sat act or act aspire be enrolled in or have taken one or more advanced placement ap classes international baccalaureate ib classes or college level courses availability to participate in all program dates e e e e x will be publicized through your website y’s website social media and direct mailings or outreach to high school administrators or counselors you seek a collective group of students to represent ethnic socioeconomic gender and geographic diversity and the recipients will be selected on an objective and non- discriminatory basis your selection committee will be comprised of volunteers who are involved in education business and philanthropic sectors and may include at least one y executive trustee or society of fellows member the size of the committee will typically consist of members but can vary based on the size of the applicant pool the committee will be responsible for recommending r student finalists there will be two rounds of application reviews an initial round from which r finalists will be selected and a second round to identity n recipients and two alternates the applications of all r finalists will be given a final review by all selection committee members who will provide comments and recommendations to you in regard to the final selection you will conduct phone interviews to solidify the selection of the n recipients and the final selection will be made by you the educators are nominated by the student in their application after the recipients and alternates are selected you will contact the nominated educators for a phone interview to reinforce program goals clarify their role and address any questions about participation you may ask for an additional educator recommendation basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is letter catalog number 58222y - - - a scholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or aprize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show e e e the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination e e e e e e this determination covers only the grant program described above this approval will apply to succeeding grant loan programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney letter catalog number 58222y please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58222y
